Citation Nr: 0518077	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

There is no evidence that the veteran currently suffers from 
left ear impaired hearing as defined by VA.


CONCLUSION OF LAW

The veteran does not have left ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for left ear hearing loss due to exposure to 
acoustic trauma while in service.  A review of the veteran's 
DD 214 reflects that his military occupation specialty was a 
field artillery repairman.

The veteran's service medical records (SMRs) consist of an 
induction examination dated in May 1967 and an examination 
for retention in the Army Reserves dated in November 1973.  
At the time of his entrance examination audiometric testing 
was accomplished.  Audiometric testing revealed puretone 
thresholds of 10, 10, 15, 15, and 10 decibels in the left 
ear, at 500, 1,000, 2,000, 3000, and 4,000 Hertz, 
respectively.  The veteran was noted to have defective 
hearing.  At the time of the retention examination 
audiometric testing was also accomplished.  Audiometric 
testing revealed puretone thresholds of 20, 25, 10, 20, and 
30 decibels in the left ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  

The veteran submitted a copy of a private audiogram and 
report dated in June 2003 from C. Foss, M.C.D.  Mr. Foss 
noted that the veteran's word recognition scores were 100 
percent bilaterally and his puretone average at 1,000, 2,000, 
3,000, and 4,000 Hertz was 21.25 decibels for the left ear.  
He opined that the due to the veteran's history of noise 
exposure in service, it was likely that the veteran's hearing 
loss began while he was in service.

An opinion from a VA audiologist was obtained in December 
2003.  The examiner noted that the veteran had normal hearing 
at the time of his induction into service in 1967 and a 
bilateral hearing loss was shown at the time of his audiogram 
obtained in 1973.  However, the private audiogram dated in 
June 2003 showed normal hearing in the veteran's left ear.  
He noted that the bone conduction score from the 2003 
audiogram suggested that the veteran's hearing loss was not 
related to military service.  He also noted that the 
veteran's word recognition scores in 2003 were reported to be 
100 percent for both ears, but Mr. Foss also said in the same 
report that the veteran's word recognition was reduced.  The 
VA examiner concluded that the veteran should be afforded a 
VA audiology examination because of the discrepancies in the 
private audiology report.

The veteran was scheduled for a VA audiology examination in 
March 2004.  The examination was cancelled due to the 
veteran's failure to report.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

In this case the record is negative for any evidence of a 
left ear hearing loss that satisfies the criteria found at 38 
C.F.R. § 3.385.  There is no evidence to show that the 
veteran had any sensorineural hearing loss within one year 
after service.  Further, the veteran has not provided, or 
identified, any evidence that would show that he has a 
current left ear hearing loss disorder that would satisfy the 
necessary criteria.  Id.  (As noted above, the report from 
Mr. Foss suggests that the veteran likely does not meet the 
criteria for "impaired" hearing under § 3.385 for the left 
ear.)

The Board notes that the veteran was scheduled for a VA 
examination for which he failed to appear.  When a claimant 
fails to report, without good cause, for a VA examination 
that is required to establish the benefit sought, and the 
examination was scheduled in conjunction with an original 
compensation claim, the provisions of 38 C.F.R. § 3.655 
require the Board to adjudicate the claim based on the 
available evidence of record.  38 C.F.R. § 3.655(b) (2004)

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran argued that his 
exposure to noise in service and his assignment as an 
artillery repairman should lend credence to his claim.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has a left ear hearing 
loss as a result of his service.  Nevertheless, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus opinion to link a current disability 
to service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, absent evidence of his having 
impaired hearing as defined by § 3.385, his claim for service 
connection for left ear hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for left ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in August 2003 and informed him 
of the evidence/information necessary to substantiate his 
claim.  He was informed of the elements to satisfy in order 
to establish service connection.  He was advised to submit 
any evidence of post-service treatment.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The veteran was scheduled for a VA audiology examination for 
which he failed to report.  His service medical records were 
obtained and associated with the claims file.  The Board 
therefore finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Moreover, as noted above, the provisions of 
38 C.F.R. § 3.655 require that the Board proceed with an 
adjudication of the claim on the available record.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


